DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3 recite the phrase “wherein the areal extent of the flexible sheet is greater than twice that of the electrode array.”  This phrase is unclear, as it is not know what an areal extent of a flexible sheet or an electrode array includes, and no definition is given in the originally filed specification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13, 15-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovejoy (USPN 6,453,186).
	Regarding claim 1, Lovejoy discloses he claimed electrocardiogram sensor comprising (e.g. Figure 4): an electrode array (e.g. electrodes 12) comprising a substrate (e.g. substrate 24) interconnecting three or more spaced apart electrodes; and a flexible sheet  (e.g. inner flexible backing layer 26) having a greater areal extent than that of the electrode array and configured to secure the electrodes to the body of a subject (e.g. 
Regarding claim 2, Lovejoy additionally discloses wherein  the flexible sheet comprises holes at positions corresponding to the electrodes, each hole being smaller than a corresponding electrode (e.g. windows 44; Col. 6, lines 15-40).
Regarding claim 3, as best the claim can be understood, Lovejoy additionally discloses a device wherein the areal extent of the flexible sheet is greater than twice that of the electrode array. (e.g. as shown in Figure 4).
Regarding claim 4, Lovejoy additionally discloses wherein the flexible sheet and the electrodes are non-adhesive (e.g. electrodes 12 and substrate 24 are not adhesive, but rather a hydrogel is placed on inner flexible backing layer 26; Col. 7, lines 14-28).
	Regarding claim 11, Lovejoy additionally discloses wherein the flexible sheet and the substrate are integrated (e.g. as shown in Figure 2).
	Regarding claim 12, Lovejoy additionally discloses a dock (e.g. common connector 16) having electrical contacts for contacting with a corresponding module, the electrical contacts connected to the electrodes of the sensor (e.g. male connection terminals 64 as shown in Figure 5).
	Regarding claim 13, Lovejoy additionally discloses a dock that is provided at a distal end of a connector extending from the substrate, or at a central region of the substrate between the electrodes (e.g. common connector 16 as shown in Figure 5).
 	Regarding claim 15, Lovejoy additionally discloses a cable connected to the electrodes via connections on the substrate (e.g. cable 74)
Regarding claim 16, Lovejoy additionally discloses a module connectable to the dock on the substrate (e.g. as shown in Figure 6) ; and a processing and display unit wirelessly connectable to the module, wherein the module is configured to wirelessly transmit data obtained from the electrodes of the electrocardiogram sensor for display on the processing and display unit (e.g. ECG machine 102).
	Regarding claim 18, Lovejoy discloses a method of applying an electrocardiogram sensor comprising an electrode array having a substrate interconnecting three or more spaced apart electrodes, and a flexible sheet having a greater areal extent than that of the electrode array and configured to secure the electrodes to the body of a subject the method comprising: applying an electrically conductive gel to each of the electrodes (e.g. gel layers 28); applying the flexible sheet and the electrodes to the subject, wherein the electrodes and the flexible sheet are held in place against the subject by surface tension (e.g. as shown in Figure 6).
	Regarding claim 19, Lovejoy additionally discloses a flexible sheet such that each of the electrodes is aligned with a corresponding hole in the flexible sheet (e.g. as shown in Figure 4).
	Regarding claim 20, Lovejoy additionally discloses applying a gel to a side of the flexible sheet prior to applying the flexible sheet to the subject (e.g. Col. 6, lines 20-60).
	Regarding claim 21, Lovejoy additionally discloses wherein the subject is a newborn child (e.g. Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy.
Regarding claim 5, Lovejoy additionally discloses wherein the substrate comprises a sheet of a first polymeric material and the flexible sheet comprises a sheet of a second polymeric material (e.g. flexible polymer material and flexible polymer film of substrate 24; Col. 5, lines 45-55).  While Lovejoy does not expressly disclose that one of the polymeric material has  a lower stiffness than the other polymeric material, it would have been obvious to one having ordinary skill in the art that two different polymeric materials would have different stiffnesses.
	Regarding claim 6, Lovejoy discloses the claimed invention but does not disclose expressly a first polymeric material has a tensile stiffness of greater than 2 GPa and a second polymeric material has a tensile stiffness of less than 1 GPa. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the polymeric materials as taught by Lovejoy with the desired tensile stiffness, because Applicant has not disclosed that such stiffnesses provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the stiffnesses as taught by Lovejoy, because it provides a reliable stiffness and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Lovejoy.  Therefore, it would have been an obvious matter of design choice to modify Lovejoy to obtain the invention as specified in the claims.
Regarding claims 9 and 10, Lovejoy discloses the claimed invention except the express mention that the flexible sheet has a thickness of less than 50 micrometres, less than 25 micrometres or less than 12.5 micrometres (claim 9) or that a substrate has a thickness of less than 150 micrometres, less than 100 micrometres or less than 50 micrometres (claim 10).  It would have been obvious to use the desired thicknesses in the device of Lovejoy, since as shown in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
	Regarding claim 22, Lovejoy teaches the claimed method except the express mention of the electrodes and flexible sheet are applied to the back of the newborn child, but rather teaches placing the sheet on the child’s chest.  It would have been obvious to modify the method of Lovejoy to include the device placed on the patients back, because it is well known in the art that ECGs can be taken on patient’s back and since such a modification would provide the predictable results of a device more capable of being used in a variety of circumstances.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy in view of Kelly (USPN 5,865,741).
Regarding claim 7, Lovejoy disclose the claimed invention except the express mention of a first polymeric material is polyethylene terephthalate or a polyamide, and/or the second polymeric material is polyethylene or polyvinyl chloride. Kelly teaches that it was known in the art of electrode pads for a layer to be constructed from polyethylene terephthalate (e.g. Col. 5, lines 22-23) or polyvinyl chloride (e.g. Col. 5, line 36).  It would be obvious to one having ordinary skill in the art at the time the invention was made to include the materials of Kelly in the device of Lovejoy since such a modification would provide the predictable results of a medically inert reliable material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lovejoy in view of Bly (US 20150005589).
Regarding claim 17, Lovejoy discloses the claimed invention except the express mention of a device that additionally discloses a processing and display unit comprises at least one camera and/or at least one microphone for monitoring the subject. Bly teaches that it was well known in the art to include a microphone on an ECG device (e.g. Page 4, Paragraph 44).  It would have been obvious to one having ordinary skill in the art to include the microphone of Bly in the device of Lovejoy since such a modification would provide the system with the predictable results of a reliable means collecting heart sound data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792